Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00904-CV

                IN THE INTEREST OF R.L.R.R., M.C.M., J.D.S. and G.Z.S.

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00325
                     Honorable Charles E. Montemayor, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. We GRANT Pablo B.’s appellate counsel’s request to withdraw. We order that no
costs shall be assessed against either appellant because they are indigent.

       SIGNED April 30, 2014.


                                                _____________________________
                                                Sandee Bryan Marion, Justice